Case 4:19-cv-00080-JED-JFJ Document 2 Filed in USDC ND/OK on 02/12/19 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OKLAHOMA

                                                   :
     1) Cheryl Warner,                             :
                                                     Civil Action No.: 19-cv-80-JED-JFJ
                                                   :
                          Plaintiff,               :
         v.                                        :
                                                   :
     2) Jenny Craig, Inc.,                         :
                                                     COMPLAINT
                                                   :
                          Defendant.               :
                                                   :
                                                   :

                 For this Complaint, the Plaintiff, Cheryl Warner, by undersigned counsel, states

 as follows:


                                         INTRODUCTION

         1.      Plaintiff brings this complaint for damages resulting from the illegal actions of

 Jenny Craig, Inc. (“Jenny Craig” or “Defendant”). Defendant sent unauthorized text messages to

 the Plaintiff’s cellular telephone in violation of the Telephone Consumer Protection Act, 47

 U.S.C. § 227, et seq. (the “TCPA”).

         2.      Wireless spam is a growing problem in the United States. In April 2012, the Pew

 Research Center found that 69% of texters reported receiving unwanted spam text messages,

 while 25% reported receiving spam texts weekly. http://www.pewinternet.org/fact-

 sheets/mobile-technology-fact-sheet/ (last visited February 9, 2016); see also Nicole Perlroth,

 Spam Invades a Last Refuge, the Cellphone, N.Y. Times, April 8, 2012, at A1 (“In the United

 States, consumers received roughly 4.5 billion spam texts [in 2011], more than double the 2.2

 billion received in 2009 . . . .”).

         3.      Jenny Craig is an American weight loss, weight management, and nutrition

 company. The company has more than 700 weight management centers in Australia, the United
Case 4:19-cv-00080-JED-JFJ Document 2 Filed in USDC ND/OK on 02/12/19 Page 2 of 6




 States, Canada, New Zealand, and Puerto Rico. It has developed a sophisticated multi-platform

 marketing program to promote its products.

         4.      Among those platforms used and targeted, are consumers’ mobile cellular

 telephone devices to which Jenny Craig sends Short Message Service (“SMS” or “Text”)

 messages promoting sales, offers and Jenny Craig services.

         5.      Defendant did not provide Plaintiff clear and conspicuous disclosure of the

 consequence of providing it her phone number, i.e. that the Plaintiff agreed unambiguously to

 receive automated texts messages from or on behalf of Defendant.

         6.      The telemarketing messages were sent to Plaintiff’s cell phone by or on behalf of

 Defendant using a fully automated system. The messages were unauthorized and not sent for

 emergency purposes. Accordingly, Defendant’s messages violated the TCPA.

                                          JURISDICTION

         7.      This Court has original jurisdiction over this matter pursuant to 28 U.S.C. § 1331.

 Mims v. Arrow Fin. Serv., LLC, 132 S. Ct. 740, 751-53 (2012).

         8.      Venue is proper in this District pursuant to 28 U.S.C. § 1391, because Jenny Craig

 resides in this District and because a substantial part of the events giving rise to the claim

 occurred in this District.

                                              PARTIES

         9.      The Plaintiff, Cheryl Warner (“Plaintiff”), is an adult individual residing in

 Owasso, Oklahoma, and is a “person” as defined by 47 U.S.C. § 153(39).

         10.     The Defendant, Jenny Craig, Inc (“Jenny Craig”), is a California business entity

 with an address of 5770 Fleet Street, Carlsbad, California 92008-9446, and is a “person” as

 defined by 47 U.S.C. § 153(39).



                                                   2
Case 4:19-cv-00080-JED-JFJ Document 2 Filed in USDC ND/OK on 02/12/19 Page 3 of 6




                                             THE TCPA

        11.     The TCPA regulates, among other things, the use of automated telephone dialing

 systems (“ATDS”).

        12.     Specifically, 47 U.S.C. § 227(1)(A)(iii) prohibits any call using an ATDS to a

 cellular phone without prior express consent by the person being called, unless the call is for

 emergency purposes.

        13.     47 U.S.C. § 227(a)(1) defines an ATDS as equipment having the capacity–

        (A)     to store or produce telephone numbers to be called, using a random or sequential

        number generator; and

        (B)     to dial such numbers.

        14.     “Prior express written consent” is required before making automated

 telemarketing calls, meaning there must be a written agreement, signed by the person receiving

 the call or text, with a “clear and conspicuous disclosure” that specifically authorizes the seller to

 send telemarketing communications using an automatic telephone dialing system or an artificial

 or prerecorded voice. 47 C.F.R. § 64.1200.

        15.     The FCC has clarified that text messages qualify as “calls” under the TCPA:

        We affirm that under the TCPA, it is unlawful to make any call using an automatic telephone
        dialing system or an artificial or prerecorded message to any wireless telephone number. Both
        the statute and our rules prohibit these calls, with limited exceptions, “to any telephone
        number assigned to a paging service, cellular telephone service, specialized mobile radio
        service, or other common carrier service, or any service for which the party is charged.” This
        encompasses both voice calls and text calls to wireless numbers including, for example, short
        message service (SMS) calls, provided the call is made to a telephone number assigned to
        such service.

 In re Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, Report

 and Order, 18 FCC Rcd. 14014, 14115 (July 3, 2003); see Satterfield v. Simon & Schuster, Inc., 569

 F.3d 946, 953 (9th Cir. 2009).

                                                   3
Case 4:19-cv-00080-JED-JFJ Document 2 Filed in USDC ND/OK on 02/12/19 Page 4 of 6




                                  FACTUAL ALLEGATIONS


        16.     Jenny Craig sent automated text messages to Plaintiff’s cellular telephone

 number, XXX-XXX-5664 (the “Number”).

        17.     The texts were telemarketing. They advertised sales and promotions available on

 Jenny Craig website.

        18.     Defendant placed the text messages from an abbreviated phone number known as

 an SMS short code licensed and operated by Jenny Craig.

        19.     Defendant’s text messages received by Plaintiff were fully automated. The

 content of the messages received by Plaintiff was not individualized to the Plaintiff in any way.

 The exact same text messages were automatically sent to thousands of consumers as a part of

 Defendant’s pre-planned telemarketing campaign.

        20.     The text messages sent to Plaintiff’s cellular phone by Jenny Craig advertised the

 availability of Defendant’s products and services and thus constitute ‘telemarketing.’

        21.     Any text messages that Plaintiff sent to Defendant did not provide Defendant

 prior express written consent to send Plaintiff automated calls as required by the TCPA. Plaintiff

 was not given clear and conspicuous disclosure that she was consenting to receive fully

 automated text messages to her cellular phones.

        22.     The text messages sent to Plaintiff’s cellular phone were made with an ATDS as

 defined by 47 U.S.C. § 227(a)(1). The ATDS has the capacity to store or produce telephone

 numbers to be called, using a random or sequential number generator.

        23.     The telephone number messaged by Defendant was assigned to a cellular

 telephone service for which Plaintiff incurs charges for incoming messages pursuant to 47 U.S.C.

 § 227(b)(1).


                                                   4
Case 4:19-cv-00080-JED-JFJ Document 2 Filed in USDC ND/OK on 02/12/19 Page 5 of 6




         24.    The messages from Defendant to Plaintiff were not placed for “emergency

 purposes” as defined by 47 U.S.C. § 227(b)(1)(A)(i).

                                            COUNT I
                     Violations of the Telephone Consumer Protection Act,
                                     47 U.S.C. § 227, et seq.

         25.    Plaintiff repeats and realleges the above paragraphs of this Complaint and

 incorporates them herein by reference.

         26.    Defendant sent multiple automated text messages to cellular number belonging to

 Plaintiff without her prior express written consent.

         27.    Each of the aforementioned messages by Defendant constitutes a violation of the

 TCPA.

         28.    Plaintiff is entitled to an award of $500.00 in statutory damages for each message

 sent in violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B).

                                        COUNT II
        Knowing and/or Willful Violations of the Telephone Consumer Protection Act,
                                  47 U.S.C. § 227, et seq.

         29.    Plaintiff repeats and realleges the above paragraphs of this Complaint and

 incorporates them herein by reference.

         30.    Defendant knowingly and/or willfully sent multiple automated text messages to a

 cellular numbers belonging to Plaintiff without her prior express consent.

         31.    Each of the aforementioned messages by Defendant constitutes a knowing and/or

 willful violation of the TCPA.

         32.    As a result of Defendant’s knowing and/or willful violations of the TCPA,

 Plaintiff is entitled to an award of treble damages up to $1,500.00 for each call in violation of the

 TCPA pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).



                                                   5
Case 4:19-cv-00080-JED-JFJ Document 2 Filed in USDC ND/OK on 02/12/19 Page 6 of 6




                                    PRAYER FOR RELIEF

               WHEREFORE, Plaintiff prays that the Court grant Plaintiff the following relief

 against Defendant as follows:


            1. Statutory damages of $500.00 for each and every call in violation of the TCPA

               pursuant to 47 U.S.C. § 227(b)(3)(B);

            2. Treble damages of up to $1,500.00 for each and every call in violation of the TCPA

               pursuant to 47 U.S.C. § 227(b)(3)(C); and

            3. Such other relief as the Court deems just and proper.

               TRIAL BY JURY DEMANDED ON ALL COUNTS


 Dated: February 12, 2019

                                              Respectfully submitted,

                                              By: __/s/ Sergei Lemberg_________

                                              Sergei Lemberg, Esq.
                                              LEMBERG LAW, L.L.C.
                                              43 Danbury Road, 3rd Floor
                                              Wilton, CT 06897
                                              Telephone: (203) 653-2250
                                              Facsimile: (203) 653-3424
                                              E-mail: slemberg@lemberglaw.com
                                              Attorneys for Plaintiff




                                                 6
